DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Davis on 09/01/2022.

The application has been amended as follows: 
Claim 15 has been amended as follows:
15. (Currently Amended) A well bore isolation method comprising: 
disposing a downhole string within a wellbore formed in a subterranean formation, the downhole string having a wellbore isolation assembly therein, the well bore isolation assembly having an outer housing and a floating inner mandrel; 
actuating the wellbore isolation assembly to transition the floating inner mandrel from a first position to a second position; 
transferring a working fluid from one or more fluid chambers disposed in an annulus formed between the outer housing and the floating inner mandrel to one or more inflatable elements; 
inflating the one or more inflatable elements by receiving the working fluid therein until substantial engagement between the one or more inflatable elements and the wellbore formed in the subterranean formation, wherein the one or more inflatable elements are configured to be retracted and repositioned within the well bore, wherein a plunger arranged in the annulus and coupled with the floating inner mandrel urges the working fluid from the one or more fluid chambers to the one or more inflatable elements.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, and 15, the claims recite systems and methods for isolating a section of a wellbore using an inflatable element which is inflated by a plunger arranged in an annular space between a mandrel and a housing, wherein the system is configured to release pressure and allow for multiple expansion and retractions of the inflatable element.  While plunger actuated packer systems are known (see Zhou, 2012/0261127) such references are expressly configured to not all selected retraction (owing to both their use in a context which would not require it and backflow preventing structures).  Additional references which utilize retractable isolation elements do not include the recited structures of the floating mandrels and annular plunger/fluid chambers such that it would not have been obvious to modify such structures without substantial redesign and an improper reliance on hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676